UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest event Reported): October 18, 2012 HEALTH REVENUE ASSURANCE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 333-173039 99-0363866 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation or organization) 8551 W. Sunrise Boulevard, Suite 304 Plantation, Florida 33322 (Address of principal executive offices) (954) 472-2340 (Registrant’s telephone number, including area code) None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 4.01 Changes in Registrant’s Certifying Accountant. On October 18, 2012, Health Revenue Assurance Holdings, Inc. (the "Company”) dismissed Friedman LLP(“Friedman”) as the Company’s independent registered public accounting firm. The Company has engaged Salberg & Company, P.A. (“Salberg”) as its independent registered public accounting firm, effective October 18, 2012. The decision to change independent registered public accounting firms and the appointment of the new independent registered public accounting firm was made by the Company’s Board of Directors. The reports of Friedman on the financial statements of the Company as of and for the two most recent fiscal years did not contain any adverse opinion or a disclaimer of opinion, andwere not qualified or modified as to uncertainty, audit scope or accounting principles. During the Company’s two most recent fiscal years and through October 18, 2012, there were no disagreements with Friedman on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements if not resolved to the satisfaction of Friedman, would have caused them to make reference thereto in their reports on the financial statements for such years. During the two most recent fiscal years and through October 18, 2012, there were no reportable events as defined in Item 304(a)(1)(v) of Regulation S-K. During the Company’s two most recent fiscal years and through October 18, 2012, the Company did not consult with Salberg with respect to any of (i) the application of accounting principles to a specified transaction, either completed or proposed; (ii) the type of audit opinion that might be rendered on the Company’s financial statements; or (iii) any matter that was either the subject of a disagreement (as defined in Item 304(a)(1)(iv) of Regulation S-K) or an event of the type described in Item 304(a)(1)(v) of Regulation S-K. The Company provided Friedman a copy of the foregoing disclosures and requested Friedman to furnish the Company with a letter addressed to the Securities and Exchange Commission stating whether or not it agrees with the statements made therein. A copy of that letter dated October 22, 2012, furnished by Friedman is filed as Exhibit 16.1 to this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits (d)Exhibits Exhibit No. Description Letter from Friedman LLPto the Securities and Exchange Commissiondated October 22, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: October 24, 2012 HEALTH REVENUE ASSURANCE HOLDINGS, INC. By: /s/ Andrea Clark Andrea Clark Chief Executive Officer
